Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 1 of 17




                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


    BPI SPORTS, LLC,

           Plaintiff,
    vs.                                         CASE NO.: 0:19-cv-60505-SMITH
                                                FILED UNDER SEAL
    THERMOLIFE INTERNATIONAL,
    LLC, MUSCLE BEACH NUTRITION LLC
    and RONALD L. KRAMER,

                   Defendants.




          PLAINTIFF BPI SPORTS, LLC’S STATEMENT OF MATERIAL FACTS
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 2 of 17




         Plaintiff BPI Sports, LLC (“BPI”), pursuant to L.R. 56.1, hereby submits its Statement of
  Material Facts in Opposition to Defendants’ Motion for Summary Judgment.
         1.      Undisputed, but the advertising websites listed in D.E. 178, Ex. 1 are undated.
         2.      Undisputed, but the ThermoLife website in D.E. 178, Ex. 3 is undated.
         3.      Undisputed, but the last website shown D.E. 178, Ex. 4 is undated.
         4.      Disputed. Some ThermoLife licensees are required to mark with a version of the
  NO3-T logo. Plaintiff disputes that raw materials are patented. See generally, D.E. 81.
         5.      Undisputed.
         6.      Disputed. Defendants present no evidence of an actual licensee product having
  statement that “NO3-T is a trademark of ThermoLife International, LLC. NO3-T.com/patents.”
         7.      Undisputed. D.E. 178, Ex. 8 shows that on May 4, 2019 the Way Back Machine
  hosted on archive.org cached a copy of the NO3-T.com website showing a table of products which
  was later further revised.
         8.      Undisputed.
         9.      Disputed. Defendants’ intent to deceive with respect to the patents listed on the
  NO3-T.com marking website is supported by record evidence. See, e.g.,




     ; ThermoLife August 12, 2019 press release entitled “New Patent Claims On Creatine Nitrate
  …Effectively Monopolizing The Use Of Creatine Nitrate In Dietary Supplements” overstating
  ThermoLife’s patent rights to creatine nitrate, attached hereto as Exhibit 4; www.thermoLife.com
  website where Defendants’ tout broad patent rights to creatine nitrate and attempt to convince
  competitors that they need a license to all patents, D.E. 178, Ex. 3; the original NO3-T website
  listing all of their patents as covering any product having the NO3-T logo, Id., Ex. 4 at TLI000396;
  subsequent versions of the NO3-T website that continue to falsely mark products until present
  (e.g., C4 Ultimate is not covered by the U.S. Patent No. 8,952,047), as admitted by Defendants’
  expert, Dr. T. Bannister, Id., through balance of exhibit, and at Ex. 14, ¶ 101, Ex. 23, 180:24-
  181:9; ThermoLife continues to maintain that it has patent rights to creatine nitrate composition
  based on U.S. Patent No. 7,777,074 notwithstanding that all issued claims of the ’074 have been
  rejected and cancelled in reexamination, reexam claim 6 has been rejected by the USPTO in view
  of 150 year old art showing the use of creatine nitrate, and the rejection has been affirmed by the



                                                   1
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 3 of 17




  PTAB and Court of Appeals for the Federal Circuit, and notwithstanding the prior art BPI has
  disclosed teaching creatine nitrate, see D.E. 81 BPI’s Motion for Summary Judgment, in its
  entirety, D.E. 82 BPI’s Statement of Material Facts, at ¶¶ 27-90 and Exs. 5-15, D.E. 83, Exhibits
  17-27; Defendants’ list all nitrate patents in cease and desist letters despite inapplicability to
  product, D.E. 82, Exhibit 30; ThermoLife claims to have “invented” creatine nitrate, D.E. 82,
  Exhibit 29; ThermoLife’s Press Releases refer to controlling a “global patent portfolio with 450
  claims to the use of nitrates in dietary supplements,” D.E. 82, Exhibit 28; and Defendants’
  litigiousness support that they are over-enforcing their IP rights. D.E. 143, Ex. 2-5.
          10.    Undisputed.
          11.    Disputed. The ‘074 Patent has completed the reexamination procedure as to certain
  claims, newly introduced claim 6 relating to creatine nitrate has been rejected. D.E. 81, at 4-7;
  D.E. 82, at ¶¶ 27-40 & Exs. 5-15. That rejection has been affirmed by the Federal Court of Appeals
  for the Federal Circuit, and ThermoLife has filed a Petition for Writ of Certiorari to the U.S.
  Supreme Court seeking, in bad faith, to prolong the time period in which it can falsely represent
  to the world that it has patent rights on creatine nitrate. D.E. 82, at ¶¶ 41-44; D.E. 83, at Ex. 16-
  19; D.E. 178, Ex. 9.
          12.    Disputed. Defendants have provided no evidence that their other irrelevant claims
  of the ’074 Patent are practiced by its licensees.
          13.    Disputed.     Defendants hold no other patents to creatine nitrate itself as a
  composition of matter. Creatine nitrate has been known for over 150 years and is in the public
  domain. D.E. 81, at 4-7; D.E. 82, at ¶¶ 37, Ex. 14, Atch. 2 & 3. Defendants do not dispute that
  ThermoLife holds patents claiming limited uses of creatine nitrate, and compositions of creatine
  nitrate combined with other elements or chemicals, as identified in D.E. 178, Ex. 6 ¶ 13, however,
  BPI does not concede that these patents are valid.
          14.    Disputed. Creatine nitrate was first synthesized over 150 years ago and is in the
  public domain. D.E. 81, at 7-8; D.E. 82, at ¶¶ 37, 45-49, Ex. 14, Atch. 2 & 3, & Exs. 20-49.
  ThermoLife’s claim that creatine nitrate itself remains patented, and that therefore “ThermoLife is
  the only legitimate source for patented and licensed amino acid nitrates” such as creatine nitrate is
  false. Id.
          15.    Undisputed.
          16.    Undisputed.



                                                       2
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 4 of 17




         17.     Undisputed.
         18.     Undisputed.
         19.     Disputed. Dr. Bannister’s full experience is set forth in his C.V. and includes work
  with consumer products, business practice consulting, technical support for marketing, including
  direct customer interactions, demonstrations and trouble shooting. D.E. 178, Ex. 13 Ex. A.
  Furthermore, BPI is not proffering Dr. S. Bannister as an expert on marketing or consumer
  behavior.
         20.     Disputed. Dr. S. Bannister’s has experience in reviewing advertising for the
  purpose of substantiating the accuracy of scientific claims, but also has worked with consumer
  products, business practice consulting, technical support for marketing, including direct customer
  interactions, demonstrations and trouble shooting. Id.
         21.     Undisputed.
         22.     Undisputed.
         23.     Undisputed.
         24.     Undisputed.
         25.     Undisputed.
         26.     Undisputed.
         27.     Disputed to the extent that the Defendants claim the Galvan Paper was the only
  material relied upon by Dr. S. Bannister. To reach this opinion, Dr. S. Bannister relied on the
  Galvan Paper, which was initially cited by Dr. T. Bannister in his expert Report. D.E. 178, Ex. 20
  (Galvan Paper); Ex. 16, at ¶ 48.
         28.     Disputed. Dr. S. Bannister’s report concludes that the Galvan study administered
  a minimum dose of 500 mg of nitrate, not creatine nitrate. Ex. 178 Ex. 14, ¶¶ 20, 21.
         29.     Undisputed. Dr. S. Bannister also relied on a declaration from Dr. Jon Lundberg,
  M.D. Ph.D., submitted by ThermoLife in an Ex Parte Reexamination proceeding of U.S. Patent
  No. 8,455,531, which was also relied on by Dr. T. Bannister. Id. at ¶ 10.
         30.     Disputed. The opinions presented in the Lundberg Declaration on the minimum
  amount of nitrate dosage necessary to produce a physiological effect are not limited to any time
  period. D.E. 178, Ex. 17, ¶6.



                                                  3
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 5 of 17




         31.     Disputed. Dr. Bannister’s opinions were not based only on the Lundberg
  Declaration and Galvan, but he also relied on additional materials. D.E. 178, Ex. 17 at ¶25, 26, &
  Ex B, Reference 60.
         32.     Disputed. BPI dispute that the purported expert report of Mark Keegan is a proper
  disclosure of expert opinions for the reasons set forth in BPI’s Daubert Motion. D.E. 175
         33.     Disputed. Mr. Keegan offers no proper opinions in his purported expert report. Mr.
  Keegan states the undisputed facts that BPI is not relying on survey evidence and or its experts to
  show consumer perception or materiality. D.E. 178, at Ex. 18 at 9, 15. The remainder of Mr.
  Keegan’s report offers irrelevant statements describing evidence that is not being presented, and
  thus BPI is moving to strike same. D.E. 175.
         34.     Disputed. BPI disputes the incorrect legal conclusions presented in Mr. Keegan’s
  report and has moved to strike same and preclude his testimony at trial. D.E. 175
         35.     Disputed. Although BPI’s owner and Chairman, Derek Ettinger, was the sole
  30(b)(6) corporate representative designated to testify on behalf of BPI, he is not BPI’s Chief
  Executive Officer. Ex. 11, 2, D.E. 178, Ex. 19 at 28:23-29:3, 45:15-24. BPI’s Chief Executive
  Officer, Chris Mackenzie, did not testify as a 30(b)(6) witness. Id.
         36.     Disputed. Derek Ettinger was asked a host of irrelevant, compound, ambiguous and
  unanswerable questions, with the intention of taking discovery on an unrelated, irrelevant pending
  Arizona lawsuit that was later filed in Florida and transferred back to Arizona. D.E. 178, Ex. 19;
  see also ThermoLife International LLC, et al. v. BPI Sports, LLC, Case No. 0:20-cv-61373-RS.
         37.     Disputed. Derek Ettinger is not BPI’s CEO. D.E. 178, Ex. 19 45:15-24. In addition
  to the harm identified in the Ettinger testimony, BPI has provided the declarations of its CEO,
  Chris Mackenzie and its V.P. of National Sales, Jason Marazzito, who offer evidence that
  Defendants’ false advertising and false marking harmed BPI. See Ex. 1 & 2 and ¶¶ 100-118.
         38.     Disputed.


                      D.E. 158, Ex. 28 at 6-7.
         39.     Disputed. BPI was harmed because it was wrongfully kept out of the creatine
  nitrate market by Defendants’ false claims of ownership of this compound. Additionally, BPI was
  harmed because Defendants’ false advertising and false marking created an unfair market
  advantage for Defendants and their licensees which led to BPI’s loss of sales, market share and



                                                   4
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 6 of 17




  shelf space. See Ex. 1 & 2 and ¶¶ 100-118.
         40.     Disputed. Derek Ettinger is not BPI’s CEO. D.E. 178, Ex. 19 45:15-24. Mr.
  Ettinger’s response about consumer behavior concerned the question being asked, which had
  nothing to do with general consumer behavior. Id. at 346:4-11.
         41.     Disputed. Derek Ettinger is not BPI’s CEO. Id., at 45:15-24. Mr. Ettinger’s
  testimony relates only to the NO3-T patent marking website, and his testimony is that he does not
  know because he is not a patent law expert. Id., at 105:7-106:22.
         42.     Disputed. Derek Ettinger is not BPI’s CEO. Id., at 45:15-24. Mr. Ettinger was
  presented with a version of the NO3-T patent marking website, a ThermoLife flyer, and his
  testimony was that he did not know because he was not a patent law expert, and noted that
  ThermoLife’s claim to creatine nitrate was false. Id. at 107:16-108: 15; 127:21--131:10. In
  addition to this false claim Mr. Ettinger testified that Defendants utilize litigation strategies to
  create a “climate of fear” to unlawfully keep others, like BPI, out of markets, (like the creatine
  nitrate market). Id., and ¶ 90:14-92:10, 420:20-421:5. The final citation is invalid; the transcript
  ends at 430.
         43.     Disputed. Derek Ettinger is not BPI’s CEO. D.E. 178, Ex. 19 45:15-24. BPI’s
  CEO provides a declaration discussing the harm arising out of Defendants’ tortious acts. Ex. 1.
         44.     Disputed. Derek Ettinger is not BPI’s CEO. Id., at 45:15-24. BPI’s CEO provides
  a declaration discussing the harm arising out of Defendants’ tortious acts. Ex. 1. Mr. Ettinger also
  testified that Defendants’ vasodilation claims were a major contributing factor to BPI’s loss of
  sales. Id. at ¶ 90:14-92:10; 388:14-389:22.
         45.     Disputed. Derek Ettinger is not BPI’s CEO. Id., at 45:15-24. BPI’s CEO provides
  a declaration discussing the harm arising out of Defendants’ tortious acts. Ex. 1. Mr. Ettinger also
  testified that Defendants’ vasodilation claims were a major contributing factor to BPI’s loss of
  sales and that BPI was unlawfully kept out of the creatine nitrate market. D. E. 178, Ex. 19 at 388:
  14-389:22.
         46.     Undisputed.
         47.     Undisputed.
         48.     Undisputed.
         49.     Undisputed.
         50.     Disputed to the extent that Defendants suggest Dr. S. Bannister is somehow



                                                   5
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 7 of 17




  unqualified to opine on the falsity of their advertising. Dr. S. Bannister’s qualifications are set
  forth in his report. Id., at Ex. 13, Ex. A.
          51.     Undisputed.
          52.     Disputed. This allegation is literally false and misleading because cited testimony
  does not support the alleged fact. Id., Ex. 15, at 184:12-24. This testimony is limited to the “Hyper-
  Infused Matrix” statement, which Dr. Bannister testifies is “entirely false.” Id. at 184:12-185:19.
          53.     Undisputed.
          54.     Undisputed.
          55.     Disputed, the cited deposition testimony refers only to Defendants’ hyper-infused
  matrix false statement and that many things are possible. Id. at 218:6-22.
          56.     Disputed. Dr. S. Bannister testified that “bounded by knowledge of - of physiology
  and - this is - product is - is not intended obviously to appeal to all consumers. Promotion makes
  it clear that it is intended to appeal to informed consumers.” Id. at 218:20-219:4.
          57.     Disputed to the extent that it is alleged that these are the only definitions Dr. S.
  Bannister considered and relied upon. D.E. 179, Ex. 13, ¶¶ 56-66. Dr. S. Bannister’s report
  provides various definitions of fusion that include both technical and common definitions. Id.
          58.     Disputed.      Dr. S. Bannister’s report did not reject the multiple dictionary
  definitions, but rather he adopted an interpretation that was consistent with all of the competing
  definitions based on his expertise in the chemical arts and the technical context provided by the
  CRTN-3 label. D.E. 178, Ex. 13 at ¶¶ 56-66.
          59.     Undisputed.
          60.     Undisputed.
          61.     Undisputed.
          62.     Disputed. Dr. S. Bannister did not testify that it was a powder blend of three
  creatines. Id. at 199:17-18.
          63.     Disputed. At most, Dr. S. Bannister testified that the product appeared to be a
  mixture of powders. Id. at 212:7-10.
          64.     Disputed. Dr. S. Bannister testified that the definitions required that a union be
  formed, such as blending two or more separate things into one. Id., at 125:14-23; 132:3-134:5.
          65.     Undisputed.
          66.     Disputed. Not all sources that Dr. S. Bannister relied upon list mixture as a



                                                    6
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 8 of 17




  synonym. D.E. 178, Ex. 13 at ¶¶ 56-66.
         67.      Disputed. Derek Ettinger is not BPI’s CEO. Id., Ex. 19 45:15-24. Also disputed to
  the extent that it equates BPI’s marketing and product name use of “fusion” to the technical manner
  in which Defendants use the term in a statement of fact on the CRTN-3 label. BPI does not dispute
  that it also uses the word “fusion” in connection with its products. Id., Ex. 19 at 175:15-25.
         68.      Undisputed.
         69.      Undisputed.
         70.      Undisputed.
         71.      Disputed to the extent that it equates BPI’s use of the word “matrix” with
  Defendants’ use of the term and completely out of context. D.E. 178, Ex. 22.
         72.      Disputed. Defendants’ and its expert’s biased, self-serving explanation is not a
  reasonable interpretation of the phrases in question, in part, because those statements of fact that
  have been determined to be literally false by BPI’s expert, S. Bannister. D.E. 178 Ex. 13, ¶¶ 17-
  92, Ex. 14, ¶¶ 12-33.
         73.      Disputed. Dr. S. Bannister does not opine that all forms of creatine break down in
  water, but rather, that the dissolution of creatine in water results in separately solvated creatinium
  ions, creatine zwitterions, and nitrate ions. Ex. 13 ¶ 79.
         74.      Disputed, the cited testimony does not support the alleged facts. Ex. 15 at 197:8-
  20; 205:7-17.
         75.      Undisputed.
         76.      Undisputed.
         77.      Undisputed.
         78.      Undisputed.
         79.      Disputed. Dr. Steven Bannister’s testimony that allegedly concedes that there is no
  confusion pertains only to the false statement that CRTN-3 is a “first-time fusion of Creatine
  Nitrate, Creatine HCL, and Creatine Monohydrate, and is based on a false premise set forth in a
  hypothetical having assumptions that Defendants have not and cannot establish. D.E. 178, Ex. 15
  151:14-153:15. Dr. Bannister’s full testimony, in context, was in response to a hypothetical based
  on the assumption that the FDA would require the separate, independent listing of “new species”
  of creatine nitrate fused during manufacturing from three ingredients that are separately listed on
  the ingredients label, and that consumers would be aware of such a requirement. D.E. 178, Ex.



                                                    7
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 9 of 17




  15, 151:14-153:15. Defendants cannot and have not established these assumptions in this case.
  Dr. Bannister’s testimony is consistent with his expert report that under real-world facts the
  statement that CRTN-3 is a “first-time fusion of Creatine Nitrate, Creatine HCL, and Creatine
  Monohydrate” is literally false. D.E. 178, Ex. 13 at ¶¶ 52-66, Ex. 19 at 111:2-22.
         80.     Disputed. Dr. S. Bannister testified, “I understand that there are laws which are
  described as DSHEA. I am not an expert in the legal aspects of DSHEA.” Id. at 47:20-48:4.
         81.     Disputed. As discussed supra in ¶79, Dr. Steven Bannister’s testimony that
  allegedly concedes that there is no confusion is based on a false premise set forth in a hypothetical
  that Defendants have not and cannot establish. Dr. Bannister’s full testimony is set forth above in
  ¶79. Defendants cannot and have not established these assumptions in this case. Instead, Dr.
  Bannister’s testimony is consistent with his expert report that under real-world facts the statement
  that CRTN-3 is a “first-time fusion of Creatine Nitrate, Creatine HCL, and Creatine Monohydrate”
  is literally false. D.E. 178, Ex. 13 at ¶¶ 52-66, Ex. 19 at 111:2-22.
         82.     Disputed. Dr. S. Bannister’s report opines that any products marked with U.S.
  Patent Nos. 8,034,836, 8,048,921, 8,569,368, 8,569,369, 8,952,045, 8,952,047 or 8,957,100 on the
  basis that such products contain creatine nitrate are falsely marked. Id., Ex. 13, ¶101.
         83.     Disputed. Dr. S. Bannister is not a patent law expert, and is not qualified to testify
  as to the effects of a final rejection of a claim by the USPTO, the denial of an appeal by the Federal
  Circuit for patent claims anticipated by 150 year old prior art, or the legal status of such a rejected
  patent claim during the pendency of a Petition for Writ of Certiorari.
         84.     Disputed. Dr. S. Bannister opined in his report that CRTN-3 does not increase
  vasodilation. Id. Ex. 13 ¶ 82. However, his testimony that “he did not specifically research this
  question” was not about whether CRTN-3 caused vasodilation, but rather whether creatine alone
  caused vasodilation. Id. at 162:7-9. In his initial report, Dr. S. Bannister stated that creatine will
  not increase vasodilation at all. D.E. 178, Ex. 13, ¶ 90. There was no need to research this issue
  because ThermoLife admits this fact in all of its nitrate patents. D.E. 82-4, p. 3, second-to-last
  sentence. Dr. S. Bannister was presented with a paper that he had never read and indicated that he
  “would have to read the study and the measurements that they made” and that he could not “draw
  conclusions from the abstract of a printed page.” Id., Ex. 15, at 161:20-162:6. Dr. S. Bannister
  was never asked to study the document and opine on it. Similarly, Defendants’ expert, Dr. T.
  Bannister, never read any scientific papers that refuted the opinions of Dr. S. Bannister, and never



                                                    8
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 10 of 17




   provided a report addressing such issues. Id., Ex. 23 at 197:10-198:18, 199:13-201:1 202:7-24.
   Instead, Defendants introduced scientific papers that neither Dr. S. Bannister nor Dr. T. Bannister
   had read or opined on, and asked Dr. T. Bannister to provide testimony on same without the
   opportunity to read and analyze same. Id., at 202:7-24. As it stands, there is no evidence that this
   paper refuted anything, and if it did, it would refute ThermoLife’s own patents as well.
           85.     Disputed. Dr. S. Bannister is qualified to provide expert opinions on the creatine
   nitrate chemistry issues presented in this case, regardless of whether he is “not specifically a nitrate
   pharmacologist.” Id. at 87:16, Ex. 13 Ex. A (C.V. of Dr. S. Bannister).
           86.     Disputed. When Dr. Steve Bannister was asked what the effects of nitrates are in
   the body, he responded “I know that one of the effects of nitrate is vasodilation.” Id., Ex. 15 at
   29:9-17. Dr. Steve Bannister later testified that the amount of nitrate to achieve vasodilation is “6.2
   milligrams per kilo is the dose necessary to cause an effect and lesser doses than would not.” Id.
   at 90:11-20.
           87.     Undisputed. In order to render an opinion regarding an effective dosage of nitrates,
   any expert should rely on scientific studies that they have read carefully. Id. at 87:23-88:7.
           88.     Disputed to the extent that it suggests that the Galvan Paper and the Lundberg
   declaration were the only materials Dr. S. Bannister relied upon. Id., Ex. 13 & 14 at Ex. B.
           89.     Disputed. Dr. S. Bannister testified that he was not aware of any scientists that hold
   a reasonable opinion that a lower dosage of nitrates would be necessary to cause an effect. Id., Ex.
   15 at 103:2-104:5.
           90.     Disputed. Dr. Bannister testified that he was not aware of any scientists that hold
   a reasonable opinion that a lower dosage of nitrates would be necessary to cause an effect. Id. As
   he testified, he “used the sources [the Galvan paper and Lundberg declaration] without looking
   further.” Id., at 104:6-12.
           91.     Disputed. No expert in this matter has read and analyzed D. Hobbs et. al., Acute
   Ingestion of Beetroot Bread Increases Endothelium-Independent Vasodilation, Jor. Of Nut.
   Disease (July 24, 2012) (“Hobbs Reference”) and provided admissible opinions supporting the
   claim that it establishes that lower dosages of nitrates can cause any physiological effects,
   including vasodilation. See supra, at ¶ 84. Dr. S. Bannister was presented with the Hobbs
   Reference at his deposition with no opportunity to review and analyze it and testified that he did
   not know the nature or the quality of the research. Id., at 101:22-102:6. Similarly, Defendants’



                                                      9
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 11 of 17




   expert, Dr. T. Bannister, admitted that he never read it or considered it. 202:7-24.
          92.     Disputed. The Hobbs is hearsay when offered to “establish that lower dosages of
   nitrates can cause vasodilation.” Hobbs does not establish the broad, general proposition that low
   dosages of nitrates can cause vasodilation. D.E. 178, Ex. 26. Its findings are necessarily limited
   to the parameters of the experiment. Id. Furthermore, no expert in this matter can interpret the
   materials, methods, or results of Hobbs because no expert has read and analyzed the Hobbs
   references or provided admissible opinions supporting the claim alleged. See supra, at ¶¶ 84 & 91.
          93.     Disputed. Defendants have provided no admissible expert testimony establishing
   that CRTN-3 includes an effective dosage of nitrates to cause vasodilation. See supra, at ¶¶ 84, 91,
   92. Mr. Kramer has not been proffered as an expert and is incompetent to testify to this allegation
   on behalf of Defendants. Dr. T. Bannister provided no expert opinions in his report as to the
   dosage of nitrates necessary to cause vasodilation, he did not read the untimely references relied
   upon by Defendants to support this allegation, and the only paper he relies on is the Galvan Paper,
   which supports BPI’s position. Id., Ex. 16 at ¶ 48. BPI’s expert has provided unrebutted expert
   opinions and testimony that CRTN-3 does not include an effective dosage of nitrates to cause
   vasodilation. Id., Ex. 14 at ¶¶ 17-33, Ex. 15, at 90:3-20, 102:7-13.
          94.     Disputed. BPI disputes that “Fusion” is used by Muscle Beach Nutrition to mean
   that the ingredients are merely blended. The use of the technical term “fusion” in conjunction with
   chemical names of ingredients uses the technical term of the word “fusion”, and not Defendants’
   cherry picked, definition of the term. Id., Ex. 13 at ¶¶ 52-68. The biased, self-serving testimony
   of an interested witness does not establish an undisputed fact.
          95.     As set forth above in ¶9, BPI has proffered extensive circumstantial evidence that
   Defendants published the NO3-T website with an intent to deceive the public. See supra, at ¶9.
   The biased, self-serving testimony of an interested witness does not establish an undisputed fact.
          96.     Disputed. The witness does not concede the allege facts in the cited testimony. Id.,
   Ex. 15 at 118:20-120:6.
          97.     Disputed. Kramer is the alter-ego of both ThermoLife and Muscle Beach Nutrition
   because he exercises complete control over both, uses the resources of one to pay the debts or do
   the work of the other, and represents himself to the world as one and the same as the corporate
   entity. See, e.g. , and infra at ¶¶ 127-136.




                                                    10
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 12 of 17




                                        ADDITIONAL FACTS
           98.     Dr. Steve Bannister testified that the Defendants’ advertisement of CRTN-3, as set
   forth in his report, was literally false. D.E. 178, Ex. 15, at 57:10-58:2, 111:2-22, 175:20-176:18,
   205:7-16
           99.     BPI uses the word “fusion” in its advertisements as “cool words” in a very different
   context from how Defendants use it, such as denoting a product name, “Green Fusion,” where the
   term “fusion” is used as a flavor and not in any statement of fact. D.E. 178, Ex. 19 at 175:13-25.
           100.    In 2016, BPI’s creatine products included BEST CREATINE, which was one of
   BPI’s premiere products and best sellers. Ex. 1, Declaration of Chris Mackenzie, at ¶ 5.
           101.    BEST CREATINE had been so successful that BPI launched a second product,
   BEST CREATINE DEFINED in 2017. Id., at ¶ 6.
           102.




           103.




           104.    The reasons for the decline in BPI’s sales of creatine products were related
   primarily to the introduction and expansion of creatine nitrate products into the marketplace. Id.,
   at ¶8. Companies like Cellucor and its creatine nitrate product line were gaining an advantage
   over BPI’s products, supplanting BPI’s products online and greatly reducing BPI’s shelf space in
   various retail stores. Id. at ¶8.
           105.    BPI directly competed with Cellucor to maintain a product base at stores such as
   GNC (one of BPI’s largest accounts), but throughout 2017, creatine nitrate products gradually
   gained market share and eventually pushed BPI’s creatine products out of the marketplace. Id., at
   ¶9
           106.    Jason Marazzito, BPI’s Vice President of National Sales, was a Regional Manager
   for Nutrabolt, Inc., later renamed Woodbolt Distribution, LLC (“Cellucor”), in 2016-17, and
   oversaw the sales force that marketed and sold creatine products, including the creatine nitrate



                                                    11
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 13 of 17




   containing products CN3, C4 Original, C4 Ultimate, C4 Extreme Energy and M5 Ultimate
   (“Cellucor Products”). Ex. 2, Declaration of Jason Marazzito, at ¶¶ 2-5.
           107.    Mr. Marazzito participated in sales meetings with customers and potential
   customers, including GNC, which was one of Cellucor’s largest accounts where several Cellucor
   Products are advertised and sold online and in stores. Id., at ¶5. The purpose of these meetings
   was to promote the Cellucor Product line in direct competition with other creatine products. Id. In
   retail stores the focus was achieving a greater share of a store’s limited shelf space. Id.
           108.    Cellucor’s biggest competitor in the creatine market is BPI. Id. at ¶6. Cellucor
   considered BPI’s BEST CREATINE product its strongest competition for major accounts, such as
   the GNC account, and competed with BPI for “shelf space” for Cellucor’s products. Id., at ¶7.
           109.    At sales meetings, Cellucor would tout the benefits of creatine nitrate products over
   BPI’s creatine products, including ingredient form (i.e., creatine in the form of the nitrate salt),
   chemical properties (i.e., creatine nitrate being more soluble in water); physical benefits (i.e.,
   creatine nitrate increasing vasodilation), and patent status (i.e., creatine nitrate being subject to
   patented protection). Id., at ¶ 8.
           110.    The factual information regarding the Cellucor Product ingredients was sourced
   from ThermoLife, the provider of creatine nitrate and owner of the patents Cellucor promoted to
   the accounts. Id., at ¶9.
           111.    As a result of these sales points regarding creatine nitrate, Cellucor successfully
   grew its market share in creatine products and all other creatine-containing product categories
   (including pre-workout and mass builders products) at GNC and other retailers, to the detriment
   of BPI, in part, because Cellucor represented to customers and potential customers that the creatine
   nitrate products would impart enhanced benefits to consumers and were subject to patent
   protection. Id., at ¶10.
           112.    ThermoLife and Ronald Kramer are the source of and otherwise responsible for
   creatine nitrate, which in turn, is incorporated into Cellucor’s creatine nitrate products. Ex. 1,
   Declaration of Chris Mackenzie, at ¶ 10.
           113.    ThermoLife and Mr. Kramer promote patent protection on creatine nitrate and the
   products containing it in an effort to achieve and maintain a competitive advantage over other
   creatine products, including those of BPI. Id., at ¶11.
           114.    BPI did not believe it could sell creatine nitrate or develop products containing it



                                                     12
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 14 of 17




   because BPI did not wish to compensate ThermoLife or Kramer, both of which claimed to have a
   monopoly on creatine nitrate and any products incorporating it. Id., at ¶12
           115.    It was not until 2019 that BPI discovered that ThermoLife and Ronald Kramer had
   misrepresented the scope of their patent coverage and that all of the patents listed on the NO3-T
   website did not cover the products that were marked with the NO3-T logo. Id., at ¶ 13.
           116.    Defendants are the self-proclaimed inventors, innovators and providers of creatine
   nitrate, and the CRTN-3 product is Defendants’ exemplary embodiment of the alleged superior
   benefits and their proprietary rights. Id., at 14.
           117.    BPI was harmed by Defendants’ false advertising and unfair competition regarding
   creatine nitrate and the products incorporating it (including Muscle Beach Nutrition’s CRTN-3)
   because Defendants falsely promoted the benefits of creatine nitrate to BPI’s customers, such as
   GNC, which created the misimpression that Defendants had created the next, best creatine product.
   Id. Defendants’ false advertising (of their CRTN-3 product and otherwise) compromised BPI’s
   ability fairly compete and market its traditional creatine-based products, harmed BPI directly as
   well as indirectly, and misrepresented the benefits of all creatine nitrate products. Id.
           118.    Defendants, through their false marking or CRTN-3 and the representations on their
   websites and elsewhere, created the misimpression that they had broad patent rights in creatine
   nitrate and products incorporating same. Id., at ¶15. Under these circumstances, Defendants
   presented BPI with the false choice of having to license creatine nitrate in order to sell the raw
   ingredient or incorporate it into a dietary supplement, or risk getting sued for doing so after
   entering the market. Id.
           119.    BPI’s Second Supplemental Initial Disclosures identifies Chris Mackenzie and
   Jason Marazzito as having knowledge relevant to BPI’s harm as a result of Defendants’ false
   advertising and Cellucor’s activities. Ex. 3, at 2.
           120.    Defendants obstructed BPI’s discovery efforts, only producing their financial
   information after an order to compel, months after BPI had produced its sales figures. D.E. 62-4,
   p. 26; D.E. 158, Ex. 28, at 6-7.
           121.    Defendants fabricated evidence in this case, including the Muscle Beach Nutrition
   – ThermoLife License Agreement. D.E. 143, at 4, 12-13 & Ex. 4, Ex. 15 at 1-3.
           122.




                                                        13
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 15 of 17




              . D.E. 178, Ex. 10, 243:16-246:15.
          123.
                       D.E. 143, Ex. 27, at p. 32-33 (         , Bates labeled 000016-17).
          124.


            D.E. 178, Ex. 10, at 92:5-21, 106:6-10.
          125.    To this day, Defendants continue to falsely mark products on their website, such as
   the Cellucor C4 Ultimate product, which is falsely marked with U.S. Patent No. 8, 952,047. Id.,
   Ex. 4, last version of NO3-T website, and at Ex. 14, ¶ 101, Ex. 23, 180:24-181:9
          126.    ThermoLife’s August 12, 2019 press release announced that “ThermoLife To Be
   Awarded Additional Patent Claims On Creatine Nitrate By The USPTO, Effectively
   Monopolizing The Use Of Creatine Nitrate In Dietary Supplements.” Exhibit 4 (Bates-labeled
   TLI000066-67).
          127.    Kramer (i) is the founder, owner, CEO and Managing Member of ThermoLife; (ii)
   is a named inventor on the ThermoLife Patents; (iii) participated in, directed and controlled the
   representations to the USPTO, FDA and the CAFC; (iv) authored the content on the ThermoLife
   websites; (v) authored the false public statements regarding creatine nitrate; (vi) refers to himself
   as the personal beneficiary of corporate activity; (vii) applied for his personal name as a trademark
   on behalf of ThermoLife; (viii) uses the corporate form of ThermoLife as a mere instrumentality;
   and (ix) has caused harm to BPI in Florida. D.E. 12, ¶¶45-57.
          128.    ThermoLife filed trademark applications for the mark RON KRAMER. Exhibit 5.
          129.    Ron Kramer founded ThermoLife in 1998. D.E. 74-1, Complaint in ThermoLife
   v. https://ronkramermusclebeach.wordpress.com/, et al., Case No.: 3:15-CV-01616 (N.D. Cal.),
   ¶19.
          130.    Ron Kramer is ThermoLife’s President and Chief Executive Officer. D.E. 74-1,
   Complaint in ThermoLife v. https://ronkramermusclebeach.wordpress.com/, et al., Case No.: 3:15-
   CV-01616 (N.D. Cal.), ¶14; D.E. 178, Ex. 10, at 28:14-29:11.
          131.    Mr. Kramer is the named inventor on 17 patents related to the dietary supplement
   industry. D.E. 74-1, Complaint in ThermoLife v. https://ronkramermusclebeach.wordpress.com/,
   et al., Case No.: 3:15-CV-01616 (N.D. Cal.), ¶20.
          132.    Ron Kramer is widely known in the dietary supplement industry and those in the



                                                    14
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 16 of 17




   industry recognize that Mr. Kramer is affiliated with ThermoLife and the names that ThermoLife
   does business under.    D.E. 74-1, Complaint in ThermoLife v. https://ronkramermusclebeach.
   wordpress.com/, et al., Case No.: 3:15-CV-01616 (N.D. Cal.), ¶21; D.E. 22-2, Complaint in
   ThermoLife International LLC v. Shartouni, Case No.: 2:18-cv-01546-JJT (D. Arizona).
          133.    Ron Kramer has common law trademark rights in his name, RON KRAMER,
   which has been used in connection with the sale and advertising of dietary supplements for over
   sixteen years (during which he was associated with ThermoLife).       D.E. 74-1, Complaint in
   ThermoLife v. https://ronkramermusclebeach.wordpress.com/, et al., Case No.: 3:15-CV-01616
   (N.D. Cal.), ¶22.
          134.    Ron Kramer took over the buildings across from Muscle Beach and stated that “I’m
   opening a retail store that will feature my products” to “make ThermoLife a top selling company
   while still making real products that are 100% compliant and not hiring guys on steroids to say
   they got big from taking my products.” D.E. 74-2.
          135.    Ron Kramer uses his name interchangeably with ThermoLife, particularly when
   threatening companies with infringement under ThermoLife’s patents. Exhibit 6, Declaration of
   Jack Owoc, Ex. A (email from Ron Kramer threatening infringement action by ThermoLife) and
   Ex. B (“the Jack Owoc compound is now the Ron Kramer compound”).
          136.    Ron Kramer personally executed the alleged ThermoLife - Muscle Beach Nutrition
   Purchase and License Agreement on behalf of both entities. D.E. 143, Exhibit 4.




                                                 15
Case 0:19-cv-60505-RS Document 199 Entered on FLSD Docket 12/07/2020 Page 17 of 17




   Respectfully submitted,                         Dated this 7th day of December, 2020.
                                                   KRINZMAN, HUSS & LUBETSKY
                                                   FELDMAN & HOTTE
                                                   Cary A. Lubetsky
                                                   Florida Bar No. 961360
                                                   Salvatore H. Fasulo
                                                   Florida Bar No. 143952
                                                   800 Brickell Avenue, Suite 1501
                                                   Miami, Florida 33131
                                                   Telephone: (305) 854-9700
                                                   Facsimile: (305) 854-0508
                                                   Primary email: cal@khllaw.com
                                                                   shf@khllaw.com
                                                   Secondary email: eservicemia@khllaw.com

                                                   HILLYER LEGAL, PLLC
                                                   Gregory L. Hillyer
                                                   Fla. Bar No. 682489
                                                   Email: ghillyer@hillyerlegal.com
                                                   5335 Wisconsin Avenue, N.W.
                                                   Suite 440
                                                   Washington, D.C. 20015-2052
                                                   Telephone: 202-686-2884
                                                   Facsimile: 202-686-2877

                                                   s/ Javier Sobrado
                                                   Javier Sobrado
                                                   Fla. Bar. No. 44992
                                                   Email: JSobrado@BrickellIP.com
                                                   1101 Brickell Ave
                                                   South Tower, Suite 800
                                                   Miami, FL 33131
                                                   Telephone (305)728-8331

                                                   Attorneys for Plaintiff BPI Sports, LLC



                                CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that a true and correct copy of this Statement of Facts was filed
   via CM/ECF on December 7, 2020 and served on counsel of record.

                                                   s/ Javier Sobrado




                                              16
